Title: To George Washington from Major General Benjamin Lincoln, 28 April 1777
From: Lincoln, Benjamin
To: Washington, George

 

Dear General
Bound brook [N.J.] April 28th 1777

The Maryland, and the ninth Pennsylvania regiment were, by a mistake, returned yesterday as being in camp here, they were left behind.
Colonel Brodhead informs me that there are many vacancies in his regiment—he hath handed to me the inclosed list, wishes the Gentlemen therein named might be appointed to fill them.
I cannot git a return from the independent companies in any measure satisfactory. one of the captains who went in pursuit of deserters, carried off with him his papers as early as I can come at the truth I will mention it in the next return. I wish they were ordered to join some Regt.
Major North, of the 10th Pennsylvania regiment informs me that a sergeant & ten of his men are at samptown, he wishes that they may be ordered to join him as he is now paying and cloathing His men.
